Case 1:19-cr-20726-JEM Document 27 Entered on FLSD Docket 09/24/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO: 19-20726-MARTINEZ

  UNITED STATES OF AMERICA

                 Plaintiff,
  Vs.

  LENNY RANGEL

              Defendant.
  ______________________________/

            DEFENDANT'S UNOPPOSED MOTION TO CONTINUE SENTENCING

        COMES NOW, the Defendant, LENNY'S RANGEL, by and through her undersigned
  attorney, and respectfully requests this Honorable Court to enter an order to continue the
  Sentencing presently scheduled before Your Honor on October 20, 2020, at 1:30 p.m., and as
  grounds would state unto this Court the following:


  1.     On August 11, 2020, the Defendant entered a Guilty Plea and Your Honor set Sentencing
  in this matter on October 20, 2020 at 1:30 p.m.
  2.     The Third Order Concerning Authorization Under the CARES Act issued by Chief Judge
  K. Michael Moore on September 18, 2020, currently prohibits sentencing hearings and other
  matters being conducted live in the Federal District Court in this District. The Order is in effect
  for 90 days and indicates that sentencings can only occur if the Defendant consents to the
  proceeding being conducted through Zoom or some other video platform.
  3.     The undersigned has conferred with the Defendant in this matter, and she is desirous of
  appearing in Court, once it is safe to do so, to be sentenced by Your Honor. The Defendant would
  also like to have her family present in court before Your Honor at the Sentencing Hearing. She is
  aware of the significant consequences that can result to her from the Sentencing and would like to
  have all proceedings conducted live before Your Honor.
  4.     The undersigned attorney is in his late sixties and suffers from conditions that could be
  very dangerous if he contracted Covid-19. The undersigned would like to avoid travelling to the
  Courthouse in Miami and appearing live until such time it has been deemed safe to do so.
Case 1:19-cr-20726-JEM Document 27 Entered on FLSD Docket 09/24/2020 Page 2 of 3




  5.     As further grounds, the undersigned needs additional time to complete his preparation for
  the Sentencing Hearing in this matter. The Defendant is from Venezuela and only speaks Spanish.
  All family members and friends related to her, both in the United States and Venezuela speak only
  Spanish. The undersigned is not bi-lingual and is having a very difficult time conversing with 20
  to 30 people, some from Venezuela. The undersigned has received between 75 to 100 pages of
  documents which are in Spanish. These documents need to be translated and used for the
  preparation of a Sentencing Memorandum and provided to the Court as Sentencing Exhibits in
  this matter. The undersigned is privately retained and is currently investigating the costs related
  to transcription of the records and documents.
  5.     The undersigned has conferred with Michael Berger, the Assistant United States attorney
  assigned to this matter, who has indicated that he does not oppose this continuance being granted
  and continuing the matter until such time as the Court resumes in-court sentencing hearings.
  6.     This Motion is being made in good faith and not for the purpose of delay.


         WHEREFORE, the Defendant, LENNYS RANGEL, respectfully moves this Honorable
  Court to grant this Unopposed Motion to Continue the Sentencing and reset this matter at a time
  when the Court is authorized to conduct live in-court hearings.
                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the aforesaid Unopposed Motion to
  Sentencing with the Clerk of the United States District Court using CM/ECF, on this 24th day of
  SEPTEMBER, 2020.

                                               Respectfully Submitted,

                                               LAW OFFICES OF MICHAEL J. ENTIN, P.A.
                                               Attorney for Defendant
                                               101 N.E. Third Avenue, Suite 110
                                               Fort Lauderdale, Florida 33301
                                               Telephone: (954) 745-4900
                                               Facsimile: (754) 301-5109
                                               Florida Bar No. 270261
                                               Email: mjentin@aol.com
                                               Legalassistant2michaeljentin@gmail.com

                                               /s/ Michael J. Entin
                                               _______________________________
Case 1:19-cr-20726-JEM Document 27 Entered on FLSD Docket 09/24/2020 Page 3 of 3




                                     MICHAEL J. ENTIN, ESQ.
